Citation Nr: 0934051	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-15 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
December 1945.  He died in July 2004.  The appellant seeks 
surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied entitlement to service connection for 
cause of death.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  According to a certified copy of the death certificate, 
the cause of death in July 2004 was pneumonia and no 
additional causes were reported.

2.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service or to a service-connected disability.

3.  At the time of the decedent's death, he was not service-
connected for any disability.


CONCLUSION OF LAW

The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & West Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in January 2005; a rating 
decision in June 2005; and a statement of the case in March 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
May 2006 supplemental statement of the case.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include: (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

In this case, the appellant was not specifically informed 
that the Veteran was not service connected for any disability 
at the time of his death or the manner in which a claimant 
could substantiate a DIC claim based on a previously service-
connected condition.  However, it is clear that the Veteran 
was not service connected for any disorder at the time of his 
death, and statements from the appellant in her notice of 
disagreement and substantive appeal clearly demonstrate her 
knowledge that the Veteran was not service-connected for any 
disability during his lifetime, and that it was therefore 
necessary for her to demonstrate that the Veteran's caused of 
death was related to active service.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  As there is no evidence of any pneumonia or 
respiratory disability either in service or for many years 
after and no probative evidence relating a chronic 
respiratory disability to the Veteran's period of active 
service, the Board finds that a medical opinion is not 
required in this case.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, the 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 (1995).

The appellant seeks service connection for the cause of her 
husband's death.  She contends that he was treated for 
pneumonia in service prior to going overseas and that he 
complained of respiratory problems after service.  She claims 
that he was exposed to chemicals and gases in military basic 
training and during World War II.  As shown on the certified 
death certificate, the cause of death was pneumonia and no 
additional causes were reported.

At the time of the decedent's death, he was not service-
connected for any disability.

At his entrance examination in December 1942, the Veteran's 
lungs were normal and his chest x-ray was negative.  Service 
treatment records show the Veteran was seen in December 1943 
for nasopharyngitis, a cold, and given nose drops and sent to 
his quarters.  The following day he was admitted for hospital 
treatment for approximately five days for nasopharyngitis, 
acute, catarrhal, cause undetermined.  He was returned to 
duty.  The report of his separation examination in December 
1945 noted his lungs were normal and a chest x-ray revealed 
no significant abnormalities.  

The evidence of record shows that the Veteran filed multiple 
claims post service; however, those claims did not include 
pneumonia or a chronic respiratory disability.  VA treatment 
records show a diagnostic radiology report of the chest in 
January 1984 showed chronic obstructive pulmonary disease 
(COPD).  Subsequent VA records show a VA physician noted in 
November 1984 that a chest x-ray revealed no evidence of 
acute disease or neoplasm in either lung.  A VA outpatient 
treatment record in May 1986 noted his chest was clear.  On 
examination during a period of VA hospitalization for another 
disorder in May 1986 his lungs were clear to auscultation and 
percussion bilaterally.  An August 1992 VA outpatient 
treatment record indicated his chest was clear to 
auscultation.  At a VA examination for entitlement to aid and 
attendance in February 1997, there were no medical findings 
of a respiratory disorder.  

An assessment in November 1998 by a private medical doctor 
included a diagnosis of stable COPD.  A private physician 
wrote in March 2005 providing a history of the decedent's 
multiple medical conditions including COPD.  

Records from a private medical hospital show the Veteran was 
admitted in May 2003 secondary to his respiratory status and 
another disorder.  Although he was thought to have pneumonia 
a chest x-ray showed no pneumonia.  In June 2004, he was 
found to have an acute exacerbation of COPD and was also 
treated during hospitalization for right basilar pneumonitis.  
He was discharged in July 2004 and a few days later 
readmitted with end stage dementia and also with pneumonia 
with exacerbation of COPD.  Despite aggressive treatment he 
was not getting any better and approximately two weeks later 
was discharged to his nursing home for further care with 
Hospice and comfort care measures.  

After review of the record, entitlement to service connection 
for cause of death is not shown.  

The Board has carefully considered the statements of the 
appellant.  The Board finds that she is competent, as a lay 
person, to report that as to which she has personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994). However, 
she is not competent to offer a medical opinion as to cause 
or etiology of the decedent's death, as there is no evidence 
of record that she has specialized medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opinion on matter requiring medical knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Although the appellant claims that the decedent was treated 
in service for pneumonia, that history is inconsistent with 
the contemporaneous service treatment records that reflect 
hospital treatment for nasopharyngitis in December 1943.  
After a few days of treatment, he was discharged to duty.  At 
his discharge examination in December 1945 his lungs were 
normal and no significant abnormalities shown on a chest x-
ray.  Thus, a chronic pneumonia or respiratory disability is 
not shown in service.   

The appellant claims that after treatment in service, the 
decedent continued to complain of respiratory symptoms.  
However, as discussed above, although the Veteran filed 
several claims for VA benefits his claimed disorders did not 
include a respiratory disability.  Additionally, a diagnosis 
of COPD is first shown in a VA x-ray report in January 1984, 
many years after service.  In view of the lengthy period 
without treatment or complaints of such condition, there is 
no evidence of a continuity of treatment, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Thus, the statements of the 
appellant are not competent medical evidence as to a nexus 
between the decedent's death and his service, or to 
symptomatology since service.

VA and private medical reports showing a diagnosis of and/or 
treatment for COPD and pneumonia do not establish a 
relationship between any respiratory disorder and military 
service.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of death. There is no 
probative, competent medical evidence of record linking the 
decedent's death to service or to a disease or injury 
incurred in service.  No probative, competent medical 
evidence exists of a relationship between pneumonia or a 
respiratory disorder and any continuity of symptomatology 
asserted by the appellant.  McManaway v. West, 13 Vet. App. 
60 (1999) (where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish a nexus between the continuous symptomatology and 
the current claimed condition); Voerth v. West, 13 Vet. App. 
117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).

The Board finds that entitlement to service connection for 
pneumonia or a respiratory disorder is not shown.  Therefore, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable, 
and service connection is not warranted for the cause of the 
Veteran's death.  The Board finds that the preponderance of 
the evidence is against that claim and that the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for cause of death is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


